Case 1:19-cv-02682-DLI-PK Document1 Filed 05/07/19 Page 1 of 4 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

FLO CARDOZO,
Civil Action No.:
Plaintiffs,

-against-
NOTICE OF REMOVAL

 

JESUS REYES and CARAVAN INC.,

Defendants-Petitioners.

 

xX

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

Defendants-Petitioners, JESUS REYES and CARAVAN INC, file this notice to remove the
foregoing case to the United States District Court for the Eastern District of New York, and
respectfully show this Court:

1. A civil action was commenced in the Supreme Court of Kings County, State of New
York, in which the above-named individual, FLO CARDOZO is the plaintiff and the petitioners are
defendants JESUS REYES and CARAVAN INC. The action is entitled FLO CARDOZO v. JESUS
REYES and CARAVAN INC. and bears Index Number 501519/2019.

2. This is a civil action seeking damages arising out of a motor vehicle accident
allegedly caused by the defendants’ negligence. The plaintiff alleges personal injuries. The
plaintiff's complaint and addendum demand an amount in excess of the lower courts jurisdictional
limits.

3. This action involves a controversy between a citizen of the State of New York, a
citizen of the State of New Jersey, and a corporation of the State of New Jersey: (a) the plaintiff Flo
Cardozo is now, and was at the time said action was commenced, resident of the State of New York;

(b) petitioner JESUS REYES was at the time of the accident and remains a resident and domiciliary

4830-0702-6582.1
Case 1:19-cv-02682-DLI-PK Document1 Filed 05/07/19 Page 2 of 4 PagelD #: 2

of the State of New Jersey; (c) petitioner CARAVAN INC. is at the time of the accident and remains
a New Jersey corporation with its principal place of business in the State of New Jersey.

4. The above action was filed against defendants-petitioners on or after January 25,
2019 in New York Supreme Court, County of Kings. A copy of the Complaint is annexed hereto as
Exhibit “A”. Service was not attempted until on or after April 9, 2019.

5. No proceedings have occurred in the state court action, and the defendants have not
yet appeared in that action.

6, Said action is one of which the District Courts of the United States have original
jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is complete diversity of citizenship
between the plaintiff and the defendants.

7. Defendants JESUS REYES and CARAVAN INC. are the petitioners for the removal
of this case to this Court.

8. This motion is filed within thirty (30) days of receipt by petitioners JESUS REYES
and CARAVAN INC. of the plaintiff's Summons and Complaint. To date, plaintiff's counsel has
not agreed to cap damages to $75,000.

9. Written filing of this motion will be given to the plaintiff promptly after the filing of
this motion, as is required by law.

10. A true and correct copy of this motion will be filed with the Clerk of the Supreme
Court of Kings County, State of New York promptly after the filing of this motion, as is required by
law.

11. Attached to this motion, and by reference made a part hereof, are true and correct
copies of all process, pleadings and orders filed in the aforesaid action.

12. _ By filing this Notice of Removal, petitioners do not waive any defense which may be

available to them, specifically including, but not limited to, their right to contest in personam

4830-0702-6582.1 -2-
Case 1:19-cv-02682-DLI-PK Document1 Filed 05/07/19 Page 3 of 4 PagelD #: 3

jurisdiction over the petitioners, improper service of process upon the petitioners, and the absence of

venue in this Court or in the court from which the action has been removed.

WHEREFORE, petitioners pray that this action proceed in this Court as an action properly

removed thereto.

Dated: New York, New York

 

May 7, 2019
Yours ete.,
LEWIS BRISBOIS BISGAARD & SMITH LLP
/
if
By: - i
Kevin Zinatnerman (KZ-5170)
Attotneys for Defendants-Petitioners
JESUS REYES and CARAVAN INC.
77 Water Street, Suite 2100
New York, NY 10005
(212) 232-1300
Our File No.: 31165.298
To:
Law Office of Arthur Unterman
26 Court Street, Suite 1806
Brooklyn, New York 11242
(718) 643-4000
4830-0702-6582.1 -3-
Case 1:19-cv-02682-DLI-PK Document1 Filed 05/07/19 Page 4 of 4 PagelD #: 4

CERTIFICATE OF SERVICE

[ hereby certify that on May 7, 2019, the foregoing document, NOTICE OF REMOVAL,
was served via first class mail upon:

Law Office of Arthur Unterman
26 Court Street, Suite 1806
Brooklyn, New York 11242
(718) 643-4000

I certify that the foregoing statements made by me are true. ] am aware that if any of the
statements made by me are willfully false, I am subject to punishment.

 

ae =
Dated: New York, New York ff Ya
May 7, 2019 i pe
L ee
Kevin ifimerman (5170)

4830-0702-6582.1 -4-
